    Case 1:19-mj-00288-IDD Document 1 Filed 06/21/19 Page 1 of 3 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                     ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                   Criminal No.: 1:19-MJ-   Hi
                                                           Misdemeanor
               V.



JEANNE M. DAVIS,                                           Court Date: July 22,2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor- 7141333)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about May ID, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastern

District of Virginia, the defendant, JEANNE M. DAVIS, did unlawfully, knowingly, and
intentionally possess a mixture and substance which contained a detectable amount of marijuana,
a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844)
Case 1:19-mj-00288-IDD Document 1 Filed 06/21/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00288-IDD Document 1 Filed 06/21/19 Page 3 of 3 PageID# 3
